Name: Commission Regulation (EEC) No 2333/77 of 25 October 1977 amending Regulation (EEC) No 204/64/EEC fixing coefficients for calculating levies on pigmeat products other than pig carcases and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 10 . 77 Official Journal of the European Communities No L 273/9 COMMISSION REGULATION (EEC) No 2333/77 of 25 October 1977 amending Regulation No 204/67/EEC fixing coefficients for calculating levies on pigmeat products other than pig carcases and Regulation (EEC) No 950/68 on the Common Customs Tariff since certain traders are making more and more use of this possibility since the amendment of the import arrangements in the beef and veal sector ; whereas these imports could threaten the working of the system ; whereas, moreover, prudent traders could foresee this amendment which is merely a correction of an existing anomaly ; whereas, in these circum ­ stances, it is not only necessary to put the measure into force as soon as possible to prevent the conclu ­ sion of contracts for further imports under the same conditions, but to allow only those already in exist ­ ence to be carried out ; Whereas, under Article 17 of Regulation (EEC) No 2759/75, the tariff nomenclature resulting from the application of that Regulation forms part of the Common Customs Tariff annexed to Council Regula ­ tion (EEC) No 950/68 of 28 June 1968 (5), as last amended by Regulation (EEC) No 1111 /77 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (*), as amended by Regu ­ lation (EEC) No 367/76 (2 ), and in particular Article 10 (4) thereof, Whereas Article 10 (2) of Regulation (EEC) No 2759/75 provides that the levy on imports of the products listed in Article 1 ( 1 ) (c) thereof is to be equal to the sum of two components, one of which is derived from the levy on pig carcases on the basis of the ratio within the Community of the price for such products for the price for pig carcases ; whereas this ratio is expressed by a coefficient ; whereas Commis ­ sion Regulation No 204/67/EEC of 28 June 1967 (3), as last amended by Regulation (EEC) No 3406/73 (4), fixed the coefficients for calculating the levies which apply to pigmeat products other than pig carcases ; HAS ADOPTED THIS REGULATION :Whereas subheading 16.02 B III a) of the Common Customs Tariff includes prepared or preserved meat containing pigmeat and possibly other meat ; whereas the Community price for prepared meat containing mainly uncooked beef and veal is considerably higher than that of other prepared meat containing pigmeat ; whereas a flow of imports into the Community of prepared meat containing mainly uncooked beef and veal has built up, thereby removing products containing beef and veal from the levy normally appli ­ cable to such meat ; whereas a coefficient should there ­ fore be fixed for calculating^the levy on prepared or preserved meat containing pigmeat and uncooked beef and veal which takes and account the rate of the levy and the customs duties normally applicable to beef and veal contained in such products, such charges being representative factors of their value ; whereas a differentiation according to the proportion of beef and pigmeat is not practicable ; Whereas an immediate amendment of Regulation No 204/67/EEC is necessary, in view of the rapid increase of the import of these products over recent weeks, Article 1 Annex II to Regulation No 204/67/EEC is hereby replaced by the Annex hereto . Article 2 The following Article 2a is hereby added to Regula ­ tion No 204/67/EEC : 'Article 2a For the purposes of subheading 16.02 B III a) 1 , the term "uncooked* shall apply to products which have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part.'0) OJ No L 282, 1 . 11 . 1975, p . 1 . I2 ) OJ No L 45, 21 . 2. 1976, p . 1 . (3) OJ No 134, 30 . 6. 1967, p . 2840/67. (4) OJ No L 349, 19 . 12. 1973, p . 18 . (5) OJ No L 172, 27. 7. 1968, p . 1 . (6) OJ No L 134, 28 . 5 . 1977, p . 4. No L 273/ 10 Official Journal of the European Communities 26. 10 . 77 Article 3 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended to read as follows : 1 . The Additional Note to Chapter 16 shall be replaced by the following Additional Note : 'Additional Note For the purposes of subheadings 16.02 B III a) 1 and B III b) 1 aa), the term "uncooked" shall apply to products which have not been subjected to any heat- treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part.' 2 . Subheading 16.02 B III a) shall read as follows : Rate of duty CCT heading No Description Autonomous (% ) or levy (L) Conventional (%) 1 2 3 4 16.02 Other prepared or preserved meat or meat offal : B. Other : III . Other : a) Containing meat or offal of domestic swine : 1 . Containing bovine meat, uncooked 26 (L)  2. Other, containing, by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 1 1 . Hams, fillets and loins ; pieces thereof 26 (L)  22. Shoulders and pieces thereof 26 (L)  33 . Other 26 (L)  bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin 26 (L)  cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin 26 (L)  Article 4 This Regulation shall enter into force on 1 November 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 October 1977. For the Commission Finn GUNDELACH Vice-President 26 . 10 . 77 Official Journal of the European Communities No L 273/ 11 ANNEX ANNEX II CCT heading No Description Coefficient(% ) 16.01 Sausages and the like , of meat, meat offal or animal blood : A. Liver sausages 1.53 B. Other (a) : I. Sausages , dry or for spreading, uncooked 2.50 II . Other 1.76 16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other 1.41 B. Other : III . Other : a) Containing meat or offal of domestic swine : 1 . Containing bovine meat, uncooked 400 2. Other, containing, by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 11 . Hams, fillets and loins ; pieces thereof 2.65 22. Shoulders and pieces thereof 2.20 33 . Other 1.50 bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin 1.25 cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin 0.74 (a) The levy applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight, i.e. after deduction of the weight of the liquid .'